Exhibit 10(b)
EXECUTION VERSION



--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of
June 22, 2018
Among
GENERAL ELECTRIC COMPANY,
as the Borrower,
JPMORGAN CHASE BANK, N.A.
and
CITIBANK, N.A.,
as Co-Administrative Agents,
And
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A., CITIBANK, N.A., BNP PARIBAS, GOLDMAN SACHS BANK USA,
BANK OF AMERICA, N.A., and MORGAN STANLEY SENIOR FUNDING, INC., as Joint
Bookrunners and Joint Lead Arrangers
BNP PARIBAS, GOLDMAN SACHS BANK USA, BANK OF AMERICA, N.A., and MORGAN STANLEY
SENIOR FUNDING, INC., as Syndication Agents




WEIL:\96583134\14\47890.0321

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
DEFINITIONS
 
1


Section 1.01.
Defined Terms
1


Section 1.02.
Classification of Loans and Borrowings
14


Section 1.03.
Terms Generally
14


ARTICLE II
THE CREDITS
 
14


Section 2.01.
Commitments; Additional Commitments
14


Section 2.02.
Loans and Borrowings
16


Section 2.03.
Requests for Borrowings
17


Section 2.04.
Funding of Borrowings
18


Section 2.05.
Interest Elections
18


Section 2.06.
Termination and Reduction of Commitments
19


Section 2.07.
Repayment of Loans; Evidence of Debt
20


Section 2.08.
Prepayment of Loans
21


Section 2.09.
Fees
22


Section 2.10.
Interest
23


Section 2.11.
Alternate Rate of Interest
23


Section 2.12.
Increased Costs
24


Section 2.13.
Taxes
25


Section 2.14.
Payments Generally
28


Section 2.15.
Replacement of Lenders
29


Section 2.16.
Break Funding Payments
30


Section 2.17.
Illegality
30


ARTICLE III
REPRESENTATIONS OF BORROWER
30


ARTICLE IV
CONDITIONS
 
32


Section 4.01.
Closing Date
32


Section 4.02.
Each Credit Event
33


ARTICLE V
AFFIRMATIVE COVENANTS
33


Section 5.01.
Financial Statements and Notices
34





i
WEIL:\96583134\14\47890.0321

--------------------------------------------------------------------------------





ARTICLE VI
NEGATIVE COVENANTS
34


Section 6.01.
Fundamental Changes
34


ARTICLE VII
EVENTS OF DEFAULT
35


ARTICLE VIII
THE ADMINISTRATIVE AGENT
36


ARTICLE IX
MISCELLANEOUS
38


Section 9.01.
Notices
38


Section 9.02.
Waivers; Amendments
38


Section 9.03.
Expenses; Indemnity
39


Section 9.04.
Successors and Assigns
40


Section 9.05.
Counterparts; Integration; Effectiveness
43


Section 9.06.
Governing Law; Jurisdiction
43


Section 9.07.
Headings
44


Section 9.08.
Confidentiality
44


Section 9.09.
WAIVER OF JURY TRIAL
44


Section 9.10.
Judgment Currency
45


Section 9.11.
USA PATRIOT Act
45


Section 9.12.
No Fiduciary Duty
45


 
 
 
Section 9.13.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
46







    
WEIL:\96583134\14\47890.0321

--------------------------------------------------------------------------------







SCHEDULES:
Schedule 2.01    Commitments
EXHIBITS:
Exhibit A    Form of Assignment and Acceptance
Exhibit B-1    Form of Increased Facility Activation Notice
Exhibit B-2    Form of New Lender Supplement
Exhibit C-1    Form of Tax Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit C-2    Form of Tax Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit C-3    Form of Tax Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit C-4    Form of Tax Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)





CREDIT AGREEMENT (this “Agreement”), dated as of June 22, 2018, among GENERAL
ELECTRIC COMPANY (the “Borrower”), the Lenders (as defined below) party hereto
and JPMorgan Chase Bank, N.A., as the Administrative Agent (as defined below).
The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder. The Administrative Agent may act
through one or more affiliates in London.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower and its affiliated companies from time to time
concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” has the meaning given to such term in paragraph (h)
of Article III.
“Applicable Law” or “Applicable Laws” means, with respect to any Person, laws,
common law, statutes, judgments, decrees, rules, constitutions, treaties,
conventions, regulations, codes, ordinances, orders, and legally enforceable
requirements of all Governmental Authorities, in each case, applicable to such
Person.
“Applicable Margin” has the meaning set forth in the Fee Letter.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means, with respect to the making of any Revolving Loans,
the period from and including the Closing Date to but excluding the earlier of
(a) the date that is 30 days prior to the Final Maturity Date (or if such date
is not a Business Day, the first Business Day after such date) and (b) the date
of the termination of the relevant Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Secrecy Act” means The Currency and Foreign Transactions Reporting Act (31
U.S.C. §§ 5311-5330), as amended.
“Bilateral Credit Facilities” means, collectively (a) the Revolving Credit
Agreement, dated January 15, 2018, by and among General Electric Company as the
Borrower and Goldman Sachs Bank USA and Goldman Sachs Lending Partners LLC as
the Lenders, (b) the Revolving Credit Agreement, dated January 15, 2018, by and
among General Electric Company as the Borrower and Morgan Stanley Senior
Funding, Inc. as the Lender, and (c) the Revolving Credit Agreement, dated
January 15, 2018, by and among General Electric Company as the Borrower and
Citibank, N.A. as the Lender.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Borrower” has the meaning given to such term in the preamble hereto.
“Borrowing” means Loans of the same Type, made to the Borrower, made, converted
or continued on the same date and, in the case of Non-Prime Loans, as to which a
single Interest Period is in effect.
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the Lenders to make Loans hereunder.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, the term “Business Day” shall also exclude when
used in connection with a Eurodollar Loan, any day on which banks are not open
for dealings in Dollar deposits in the London and New York interbank markets.
“Change Event” has the meaning given to such term in Section 2.12.
“Change in Law” has the meaning given to such term in Section 2.12.
“Closing Date” has the meaning given to such term in Section 4.01.
“Co-Administrative Agents” means the Co-Administrative Agents identified on the
cover page of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, Delayed Draw Term Commitment
and Revolving Commitment of such Lender to make Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Sections 2.01(a),
2.06 or 2.08(c), (b) increased from time to time pursuant to Section 2.01(b) and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, or in the New Lender
Supplement pursuant to which such Lender shall have become a party hereto, as
applicable.
“Commitment Fee” has the meaning given to such term in Section 2.09(a).
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.12, 2.13, 2.16 or 9.03 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.
“Debt Issuance Payment Amount” has the meaning assigned to such term in Section
2.08(c)(ii).
“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
(other than at the direction or request of any regulatory authority) within
three Business Days of the date required to be funded by it hereunder, (b)
notified the Borrower, the Administrative Agent or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent, (ii) become the subject of a public bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a public bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iii) become the subject of a Bail-In Action, unless in the case of clauses (a),
(b) and (c) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied.
Notwithstanding anything to the contrary above, a Lender (other than a Lender
which is the subject of a Bail-In Action) will not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interests in, or other
exercise of control over, such Lender or its parent company by any Governmental
Authority. In the event that the Administrative Agent and the Borrower each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall no longer be
deemed to be a Defaulting Lender.
“Delayed Draw Availability Period” means, with respect to the making of any
Delayed Draw Term Loans, the period from and including the Closing Date to March
29, 2019.
“Delayed Draw Term Commitment” means, with respect to each Lender, the
Commitment of such Lender to make Delayed Draw Term Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on the Commitment Schedule, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Delayed Draw Term Commitment, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate amount of the Lenders’ Delayed Draw Term Commitments (immediately
prior to the incurrence of any Delayed Draw Term Loans) is $4,950,000,000.
“Delayed Draw Term Lender” means a Lender with a Delayed Draw Term Commitment or
an outstanding Delayed Draw Term Loan.
“Delayed Draw Term Loans” has the meaning given to such term in Section
2.01(a)(i)(A).
“Disqualified Institution” means: (a) any Person identified in writing to the
Administrative Agent by the Borrower on or prior to the date that is five
Business Days prior to the Closing Date and (b) any Affiliate of any Person
described in clause (a) above that is identifiable solely by similarity of its
name. The list of Disqualified Institutions (other than any identifiable
Affiliate (solely on the basis of such Affiliate’s similarity of name)) included
in this definition shall be made available to any Lender who specifically
requests a copy thereof from the Administrative Agent.
“Disposition” or “Dispose” means the sale, transfer, assignment, or other
disposition by the Borrower or its Subsidiaries to any person (other than any of
the Borrower’s direct or indirect Subsidiaries) of any assets of the Borrower or
its Subsidiaries, including a disposition of assets effected by the issuance of
equity securities of a Subsidiary (other than (i) assets disposed of in the
ordinary course of business, (ii) disposals of obsolete property or other
property that is no longer useful in its business or (iii) assets disposed of
pursuant to securitization, factoring, receivables financing and/or similar
financing arrangements).
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a Subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements with any
Governmental Authority, relating in any way to pollution, the protection of the
environment, including natural resources, or health and safety, or to
pollutants, contaminants or chemicals or any toxic or otherwise hazardous
substances, materials or wastes.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto, as amended from time to time.
“ERISA Event” means, in each case with respect to the Plan, (a) a Lien of the
PBGC shall be filed against the Borrower under Section 4068 of ERISA and such
Lien shall remain undischarged for a period of 180 days after the date of
filing, (b) the Borrower shall fail to pay, within 90 days of the due date, any
material amount which it shall have become liable to pay to the PBGC or to the
Plan under Title IV of ERISA, (c) a determination that the Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA),
(d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
the Plan,(e) the receipt by the Borrower from the PBGC or a plan administrator
of any notice relating to the intention to terminate or cause a trustee to be
appointed to administer the Plan and such proceeding shall not have been
dismissed or (f) conditions contained in Section 303(k)(1)(A) of ERISA for
imposition of a lien shall have been met with respect to the Plan and a lien is
placed on the Plan that remains undischarged for a period of 90 days.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. “Eurodollar” means, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters Capital Markets Report Screen
LIBOR01 (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period; provided that if
the rate appearing on such screen at such time shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VI.
“Exchange Rate” means the rate at which a currency may be exchanged into Dollars
as of the last Business Day any fiscal quarter end, as set forth on the
applicable Reuters currency page with respect to such currency. In the event
that such rate does not appear on the applicable Reuters currency page, the
Exchange Rate with respect to any currency other than Dollars shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such Exchange Rate shall instead
be the Administrative Agent’s spot rate of exchange in the London interbank or
other market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time, at such
date for the purchase of Dollars with such currency, for delivery two Business
Days later; provided, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Debt Issuance” means the issuance or incurrence of any debt by the
Borrower or its Subsidiaries (i) to refinance, replace or retire indebtedness
under this Agreement, the Syndicated Credit Facility or any other existing
indebtedness of the Borrower or its Subsidiaries (or any debt that was incurred
to refinance, replace or retire such debt), together, in each case, with accrued
and unpaid interest and any expenses, costs, premiums or other amounts payable
in connection with such refinancings, replacement or retirement; provided that
the outstanding drawn amount of any such refinancing, replacement or retirement
debt shall not at any time exceed the amount of the respective commitments
existing as of the Closing Date under such existing indebtedness of the Borrower
or its Subsidiaries that was refinanced, replaced or retired by such
refinancing, replacement or retirement debt, (ii) to fund pension obligations in
an aggregate amount not to exceed $3,000,000,000 (as reduced by the amount of
intercompany funding used to fund pension obligations completed after the
Closing Date), (iii) in respect of intercompany debt among the Borrower and its
Subsidiaries or among Subsidiaries of the Borrower, (iv) constituting any
securitization, factoring, receivables financing and/or similar financing
arrangements, in each case, in the ordinary course of business, (v) constituting
debt of (x) any joint venture, (y) any non-majority owned subsidiary of the
Borrower or (z) Baker Hughes, a GE company, LLC and its Subsidiaries; provided
that, notwithstanding the foregoing, this clause (v) shall not include any debt
that is guaranteed by the Borrower, or (vi) to fund any short-term overdraft
advances in the ordinary course of business.
“Excluded Equity Issuance” means the (a) issuances of equity or equity-linked
securities in connection with (i) employee stock option plans, deferred
compensation plans, retirement plans, employee stock ownership or purchase plans
or similar equity-based compensation plans and, in each case, any hedging or
similar arrangements related to any of the foregoing, (ii) any acquisition or
other similar investment, (iii) any directors’ qualifying shares and/or other
nominal amounts required to be held by persons other than the Borrower or its
Subsidiaries under Applicable Law and (b) issuances by the Borrower to any of
its Subsidiaries.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on (or measured by) its net income
or net profits and franchise taxes (imposed in lieu of net income taxes) by any
jurisdiction as a result of such party being organized or resident, having its
principal office or applicable lending office or doing business in such
jurisdiction or having any other present or former connection with such
jurisdiction (other than a business or other connection deemed to arise solely
from such person having executed, delivered, become a party to, or performed its
obligations or received a payment under, or enforced and/or engaged in any
activities contemplated with respect to, this Agreement), (b) any withholding or
taxes attributable to any person’s failure to comply with any of Section
2.13(e), (f) and (i) of this Agreement, (c) any tax that is imposed pursuant to
a law in effect at the time such Lender becomes a party to this Agreement or
designates a new lending office, except to the extent that such Lender or its
assignor, if any, was entitled, immediately prior to such designation of a new
lending office or assignment, to receive additional amounts from the Borrower
with respect to any tax pursuant to Section 2.13 and other than pursuant to an
assignment request of the Borrower under Section 2.15, (d) any tax in the nature
of the branch profits tax within the meaning of Section 884(a) of the Code and
any similar tax imposed by any jurisdiction and (e) any withholding taxes that
are imposed by reason of or pursuant to FATCA.
“Exposure” has the meaning given to such term in Section 2.01(a)(ii).
“Facility” means (a) the Delayed Draw Term Loans and Delayed Draw Term
Commitments, and (b) the Revolving Loans and the Revolving Commitments, in each
case, provided to or for the benefit of the Borrower pursuant to the terms of
this Agreement.
“FATCA” means Sections 1471–1474 of the Code as of the date of this Agreement
(or any successor Code provisions that are substantively similar thereto and
which do not impose criteria that are materially more onerous than those
contained in such Sections as of the date of this Agreement), any current or
future regulations issued thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreements implementing any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any of the
foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the rate so published or quoted at such time shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Fee Letter” means that certain fee letter, dated the date hereof, by and among
the Borrower and the Original Lenders.
“Final Maturity Date” means December 31, 2020.
“First Reduction Date” means March 29, 2019.
“Fitch” means Fitch, Inc. or any successor.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit B-1.
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantees by such
Person of Indebtedness of others.
“Indemnified Taxes” means Taxes (other than Excluded Taxes and Other Taxes) that
are imposed in respect of a payment by, or on account of an obligation of, the
Borrower hereunder.
“Indemnitee” has the meaning given to such term in Section 9.03(b).
“Initial Commitments” means the Commitments of a Lender at the time it became a
party to this Agreement as a Lender.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any Prime Loan, the last day
of each March, June, September and December and (b) with respect to any
Non-Prime Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Non-Prime Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
“Interest Period” means, with respect to any Non-Prime Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or, to
the extent made available by all the Lenders, twelve) months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Non-Prime Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Lead Arrangers” means the Joint Bookrunners and Joint Lead Arrangers identified
on the cover page of this Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to a New Lender Supplement or an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.
“Loans” means, collectively, the Delayed Draw Term Loans and the Revolving Loans
made by the Lenders to the Borrower pursuant to this Agreement.
“Local Time” means, with respect to any Borrowing or payment made by the
Borrower, New York City time or London time, as the case may be.
“Mandatory Payment Amount” means the sum of (a) 39% of all Net Disposition
Proceeds, (b) 100% of all Net Debt Proceeds and (c) 100% of all Net Equity
Proceeds.
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or the
rights or remedies of the Administrative Agent or the Lenders hereunder;
provided that, with respect to Environmental Laws, matters of noncompliance that
are disclosed on any public filings filed pursuant to the Securities Exchange
Act of 1934 shall not constitute a Material Adverse Effect.
“Moody’s” means Moody’s Investors Service, Inc. or any successor.
“Net Debt Proceeds” means the cash proceeds (net of all fees and expenses
incurred in connection therewith, including, without limitation, attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultants and other customary fees and
charges incurred in connection with such issuance or sale and net of Taxes paid
or payable and reasonably estimated to be payable as a result of such issuance
or sale) received by the Borrower or any of its Subsidiaries from the issuance
or incurrence of (x) new debt securities (including hybrid securities or
convertible debt securities) under (i) the Indenture, dated as of October 9,
2012, between the Borrower and The Bank of New York Mellon as the trustee
thereunder, (ii) any other shelf registration statement of the Borrower or any
of its Subsidiaries filed with the Securities Exchange Commission after the date
hereof or (iii) a private placement or other indenture or offering document, or
(y) debt pursuant to any credit facility (with the commitments thereunder deemed
to be fully drawn upon effectiveness); provided, that, no cash proceeds arising
from debt issued or incurred by the Subsidiaries of the Borrower shall
constitute Net Debt Proceeds unless the aggregate amount of all such net cash
proceeds shall exceed $500,000,000 (and thereafter, only net cash proceeds in
excess of such amount shall constitute Net Debt Proceeds hereunder); provided,
further, that Net Debt Proceeds shall exclude all cash proceeds received by the
Borrower or any of its Subsidiaries in connection with (i) the Syndicated Credit
Facility, (ii) additional credit facilities in an aggregate amount not to exceed
$8,000,000,000 (or the USD Equivalent) and (iii) any Excluded Debt Issuance.
“Net Disposition Proceeds” means with respect to any Disposition, the cash
proceeds (net of (i) selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, related search
and recording charges, other customary expenses and brokerage, consultant and
other customary fees actually incurred and paid to unaffiliated third parties in
connection therewith and Taxes (including income taxes) in connection with such
Disposition), (ii) amounts provided as a reserve in accordance with GAAP against
any liabilities under any indemnification obligation or purchase price
adjustment associated with such Disposition and (iii) cash escrows from the sale
price for such Disposition) received by the Borrower or any of its Subsidiaries;
provided, that, with respect to any proceeds from a Disposition received by GE
Capital Global Holdings, LLC (“GECGH”), such proceeds shall only constitute Net
Disposition Proceeds to the extent of the portion of the proceeds that is
distributed by GECGH to the Borrower as a dividend or distribution at the time
of such Disposition.
“Net Equity Proceeds” means the cash proceeds (net of all fees and expenses
incurred in connection therewith, including, without limitation, attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultants and other customary fees and
charges incurred in connection with such issuance or sale and net of Taxes paid
or payable and reasonably estimated to be payable as a result of such issuance
or sale) received by the Borrower from the issuance of equity (other than an
Excluded Equity Issuance) by the Borrower.
“Non-U.S. Lender” has the meaning given to such term in Section 2.13(e).
“New Lender” has the meaning given to such term in Section 2.01(b)(ii).
“New Lender Supplement” has the meaning given to such term in Section
2.01(b)(ii).
“Non-Prime”, when used in reference to any Loan or Borrowing, refers to a Loan
or Borrowing other than a Prime Loan or Prime Borrowing.
“OFAC’’ means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Original Lender” means each Lender that is a party to this Agreement as a
Lender on the Closing Date.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.13(g) or 2.15) and as a result of a present or former connection between any
Lender or Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from the Lender or Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, or enforced this Agreement), excluding, for the
avoidance of doubt, Excluded Taxes.
“Participant” has the meaning given to such term in Section 9.04(e).
“Participant Register” has the meaning given to such term in Section 9.04(e).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity thereto performing similar functions.
“PDF”, when used in reference to notices via e-mail attachment, means portable
document format or a similar electronic file format.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means the General Electric Pension Plan.
“Prime”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Prime Rate.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Proposed Borrowing” has the meaning given to such term in Section 2.01(a).
“Proposed Loan” has the meaning given to such term in Section 2.01(a).
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of Standard & Poor’s Financial Services LLC, Moody’s
Investors Service, Inc. or Fitch, Inc., as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by the Borrower or,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency.
“Reduction Amount” has the meaning set forth in Section 2.08(c)(i).
“Register” has the meaning set forth in Section 9.04.
“Regulation U” means Regulation U of the Board as in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
“Required Delayed Draw Lenders” means, at any time, Lenders having Credit
Exposures with respect to Delayed Draw Loans and unused Delayed Draw Term
Commitments representing more than 50% of the sum of the total Credit Exposures
with respect to Delayed Draw Loans and unused Delayed Draw Term Commitments at
such time.
“Revolving Lender” means a Lender with a Revolving Commitment or outstanding
Revolving Loans.
“Required Revolving Lenders” means, at any time, Lenders having Credit Exposures
with respect to Revolving Loans and unused Revolving Commitments representing
more than 50% of the sum of the total Credit Exposures with respect to Revolving
Loans and unused Revolving Commitments at such time.
“Revolving Commitments” mean, with respect to each Lender, the Commitment of
such Lender to make Revolving Loans hereunder as set forth on the Commitment
Schedule, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Sections 2.06, 2.08, 2.12 and 2.15, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 or (c) increased pursuant to Section 2.01(b). The
aggregate amount of the Lenders’ Revolving Commitments (immediately prior to the
incurrence of any Revolving Loans) is $14,850,000,000.
“Revolving Loans” has the meaning given to such term in Section 2.01(a)(i)(C).
“S&P” means Standard & Poor’s Ratings Services or any successor.
“Sanctioned Country” means a country or territory which at any time is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, any (a) Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council or any similar list
maintained by the European Union or any EU member state, (b) any Governmental
Authority of any Sanctioned Country, (c) any Person located, organized or
resident in a Sanctioned Country or (d) any Person directly or indirectly 50% or
more owned by, or otherwise controlled by, any Person referenced in clauses (a)
or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, France or Her Majesty’s Treasury
of the United Kingdom.
“Second Reduction Date” means December 31, 2019.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless otherwise specified,
all references to a “Subsidiary” in this Agreement shall refer to a Subsidiary
of the Borrower.
“Syndicated Credit Facility” means that certain $20,000,000,000 Five-Year Credit
Facility, dated as of May 9, 2016 (as amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time), by and among the
Borrower and the lenders party thereto.
“Syndication Agents” means the Syndication Agents identified on the cover page
of this Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, or withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Third Reduction Date” means June 30, 2020.
“Total Outstanding Amount” has the meaning given to such term in Section
2.01(a).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Prime Rate.
“USD Equivalent” means, with respect to an amount denominated in Euros, the
amount of dollars that may be purchased with such amount of Euros at the
Exchange Rate in effect on the Closing Date.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., “Eurodollar
Loans”). Borrowings also may be classified and referred to by Type (e.g., “a
Eurodollar Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (b) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (c) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

ARTICLE II    

THE CREDITS

SECTION 2.01.    Commitments; Additional Commitments.
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make (A) term loans in Dollars to the Borrower during the Delayed Draw
Availability Period (each such Loan, a “Delayed Draw Term Loan”) in an aggregate
principal amount that will not result in exceeding such Lender’s Delayed Draw
Commitments and (B) Revolving Loans in Dollars to the Borrower during the
Availability Period (each such Loan, a “Revolving Loan”) in an aggregate
principal amount that will not result in such Lender’s Credit Exposure in
respect of the Revolving Loans exceeding such Lender’s Revolving Commitments. To
the extent repaid (or prepaid), the Delayed Draw Term Loans may not be
reborrowed. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans,
except that no borrowing or reborrowing may occur after the Availability Period.
The Loans shall in each case be Prime Loans or Eurodollar Loans, as the Borrower
shall request. Notwithstanding the foregoing or the terms and conditions of the
Syndicated Credit Facility:
(i)    the outstanding principal amount from time to time of each Lender’s (or
its applicable lending affiliate’s) pro rata amount of all borrowings under the
Syndicated Credit Facility (such outstanding pro rata borrowings, the
“Syndicated Borrowings”) shall be deemed to constitute utilization of such
Lender’s Commitments hereunder (such outstanding deemed utilization of
Commitments, the “Deemed Utilization”) and such Lender’s Commitments shall be,
for such time as such Deemed Utilization is outstanding, reduced on a dollar for
dollar basis by the amount of the Deemed Utilization, first, to reduce such
Lender’s Revolving Commitment in full and second, to reduce such Lender’s
outstanding and unused Delayed Draw Term Commitment; provided, that any
prepayments or repayments of the Syndicated Borrowings that result in a decrease
of the Deemed Utilization shall increase such Lender’s Commitments on a dollar
for dollar basis by the amount of such decrease, first, to increase such
Lender’s previously outstanding and unused Delayed Draw Term Commitment in full
and second, to increase such Lender’s Revolving Commitment; and
(ii)    solely for purposes of this Agreement, the Commitments hereunder and the
determination of Availability hereunder, at the time of a proposed borrowing
hereunder (the “Proposed Loan”), any Lender’s aggregate outstanding principal
amount of Loans (after giving effect to the Proposed Loan) plus such Lender’s
Syndicated Borrowings (the “Exposure”), shall not at any time exceed the sum of
such Lender’s Commitments and pro rata share of outstanding Delayed Draw Term
Loans hereunder (after giving effect to the Deemed Utilization at such time) at
such time. For the avoidance of doubt, such Lender’s (or its applicable lending
affiliate’s) commitments under the Syndicated Credit Facility shall in no way be
modified or affected by this Section 3(a)(ii).
If, on the date that a proposed borrowing under the Syndicated Credit Facility
(the “Proposed Borrowing”) is intended to be funded, the sum of (i) any Lender’s
Loans then outstanding under this Agreement, plus (ii) any Deemed Utilizations
made on or prior to such date plus (iii) such Lender’s (or its applicable
lending affiliate’s) pro rata amount of such Proposed Borrowing under the
Syndicated Credit Facility would exceed such Lender’s then outstanding
Commitments plus the then outstanding Delayed Draw Term Loans of such Lender, if
any (such sum of outstanding Commitments and Delayed Draw Term Loans, the “Total
Outstanding Amount”), then the Borrower shall be required to repay, first, the
Revolving Loans (with the proceeds of the Proposed Borrowing or otherwise) in an
aggregate amount sufficient to reduce such sum for such Lender to an amount that
does not exceed the Total Outstanding Amount of such Lender and, second, the
Delayed Draw Term Loans (with the proceeds of the Proposed Borrowing or
otherwise) in an aggregate amount sufficient to reduce such sum for such Lender
to an amount that does not exceed the Total Outstanding Amount of such Lender,
in each case, together with any accrued interest on the principal amount prepaid
on the date of such prepayment, and the Borrower agrees and hereby directs and
instructs the Administrative Agent and the Lenders, to settle such repayment and
Proposed Borrowing on a net basis, and the Lenders hereby agree, and direct and
instruct the Administrative Agent to, settle such borrowings under the
Syndicated Credit Facility on a net basis; provided, that, prior to delivery of
a borrowing notice to the administrative agent under the Syndicated Credit
Facility for the Proposed Borrowing, the Borrower shall notify the
Administrative Agent of a prepayment hereunder in accordance with Section
2.08(a)(ii) (it being understood that failure to deliver such notice shall not
impair the right of the Administrative Agent and the Lenders to net settle such
repayment and the Proposed Borrowing as provided above).
(b)    (i) The Borrower and any one or more Lenders (including New Lenders) may,
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), at any time after the Closing Date, agree
that such Lenders shall obtain or increase the amount of their Delayed Draw Term
Commitments and Revolving Commitments, on a pro rata basis, by executing and
delivering to the Administrative Agent an Increased Facility Activation Notice
specifying (a) the amount of such increase and (b) the applicable Increased
Facility Closing Date. Notwithstanding the foregoing, without the consent of the
Required Lenders (such consent not to be unreasonably withheld or delayed), (i)
the aggregate amount of the total Commitments may not be increased by an amount
greater than $200,000,000, (ii) each increase effected pursuant to this
paragraph shall be in a minimum amount of at least $5,000,000 and (iii) no more
than eight Increased Facility Closing Dates may be selected by the Borrower
during the term of this Agreement. No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees in
writing to do so in its sole discretion. The Administrative Agent shall promptly
give notice to all Lenders of any such increase.
(i)    Any additional bank, financial institution or other entity which, with
the consent of the Borrower and the Administrative Agent, elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.01(b)(i) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit B-2, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
(ii)    On each Increased Facility Closing Date with respect to which there are
Revolving Loans then outstanding, the New Lender(s) under such Facility and/or
the Lenders that have increased their Revolving Commitments shall make Loans,
the proceeds of which will be used to prepay the Revolving Loans of other
Lenders under such Facility, so that, after giving effect thereto, the resulting
Loans outstanding under such Facility are allocated ratably among the Lenders
under such Facility in accordance with Section 2.02 based on their respective
unused Commitments under such Facility after giving effect to such Increased
Facility Closing Date.

SECTION 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective unused Commitments.
Subject to Section 2.11, each Borrowing shall be comprised entirely of Prime
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
(b)    The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that,
other than any Commitment made by a Lender through a Conduit Lender as described
in the definition thereof, which Commitment shall be the joint obligation of
such Conduit Lender and its designating Lender, the Commitments of the Lenders
are several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(c)    Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(d)    At the commencement of each Interest Period for any Eurodollar Borrowing
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $25,000,000. At the time that each Prime Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000; provided that a Prime
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
(i) Delayed Draw Term Loans if the Interest Period requested with respect
thereto would end after the Final Maturity Date or (ii) Revolving Loans if the
Interest Period requested with respect thereto would end after the Final
Maturity Date.

SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Prime Borrowing, not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy or
email with PDF attachment to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower.    Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    whether the requested Borrowing is to be a Borrowing of Revolving Loans
or Delayed Draw Term Loans;
(ii)    the aggregate amount and currency of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be a Prime Borrowing or a Eurodollar
Borrowing;
(v)    in the case of a Non-Prime Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Prime Borrowing. If no Interest Period is specified with
respect to any requested Non-Prime Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
applicable currency by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then (x) the
Administrative Agent shall notify the Borrower of such inaction promptly
following the Administrative Agent’s discovery of such inaction and (y) the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate (or, in the
case of Eurodollar Loans, such other customary overnight rate as shall be
specified by the Administrative Agent) or (ii) in the case of the Borrower, the
interest rate applicable to such Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.05.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Non-Prime Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Non- Prime Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or email with PDF attachment to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Prime Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Non-Prime Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Non-Prime Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Non-Prime Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Prime
Borrowing.

SECTION 2.06.    Termination and Reduction of Commitments.
(a)    (i) Unless previously reduced or terminated pursuant to this Section 2.06
or Section 2.08, each Lender’s Delayed Draw Term Commitments shall be
permanently reduced by the principal amount of each Delayed Draw Term Loans
funded hereunder and shall expire and terminate on the last day of the Delayed
Draw Availability Period and (ii) unless previously reduced or terminated
pursuant to this Section 2.06 or Section 2.08, each Lender’s Revolving
Commitments shall terminate on the last day of the Availability Period.
(b)    The Borrower may at any time terminate, or from time to time reduce, any
of the Delayed Draw Term Commitments or Revolving Commitments; provided that (i)
each reduction of such Commitments shall be in an amount that is an integral
multiple of $10,000,000 and not less than $50,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.08, the total Credit Exposures in respect of the Revolving Loans would exceed
the total Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any of the Delayed Draw Term Commitments or Revolving
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of such Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of a capital markets
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of such Commitments
shall be permanent. Each reduction of such Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.07.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
(i) Delayed Draw Term Loan on the Final Maturity Date in the applicable currency
and (ii) Revolving Loan on the Final Maturity Date in the applicable currency.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender to the Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The entries made
in the accounts maintained pursuant to paragraph (b) or (c) of this Section
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans to it in accordance
with the terms of this Agreement.
(d)    Any Lender may reasonably request that Loans made by it to the Borrower
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.08.    Prepayment of Loans.
(a)    Voluntary Prepayments. (i) Subject to prior notice in accordance with
paragraph (ii) of this Section 2.08(a), the Borrower may at its option, at any
time, without premium or penalty of any kind (other than any payments required
under Section 2.16), prepay, in whole or in part, any Borrowings in the
applicable currency.
(i)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or email with PDF attachment) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 11:00
a.m., Local Time, on the date three Business Days prior to the date of
prepayment or (ii) in the case of prepayment of a Prime Borrowing, not later
than 10:00 a.m., Local Time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
Delayed Draw Term Commitments or Revolving Commitments, as applicable, as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.
(b)    [Reserved].
(c)    Mandatory Payments and Commitment Reductions.
(i)    Each Lender’s outstanding aggregate Commitments and/or Loans shall be
automatically reduced and prepaid, if applicable, on (1) the First Reduction
Date, in accordance with Section 2.08(c)(ii) below, to an amount equal to the
lower of (A) 75% of such Lender’s Initial Commitments and (B) an amount equal to
the difference between such Lender’s Initial Commitments and such Lender’s pro
rata amount of the Mandatory Payment Amount accumulated from the Closing Date up
to the First Reduction Date, (2) the Second Reduction Date, in accordance with
Section 2.08(c)(iii) below, to an amount equal to the lower of (A) 37.5% of such
Lender’s Initial Commitments and (B) an amount equal to the difference between
such Lender’s Initial Commitments and such Lender’s pro rata amount of the
Mandatory Payment Amount accumulated from the Closing Date up to the Second
Reduction Date and (3) the Third Reduction Date, in accordance with Section
2.08(c)(iii) below, to an amount equal to the lower of (A) 25% of such Lender’s
Initial Commitments and (B) the amount equal to the difference between such
Lender’s Initial Commitments and such Lender’s pro rata amount of the Mandatory
Payment Amount accumulated from the Closing Date up to the Third Reduction Date
(each such amount set forth in each of the foregoing clauses (1) through (3), a
“Reduction Amount”). Each such repayment of Loans shall be accompanied by
payment of accrued interest on the amount so repaid on the applicable Reduction
Date. The Borrower shall provide notice of such reductions in the manner set
forth in Section 2.06(c).
(ii)    On the First Reduction Date, the applicable Reduction Amount shall be
applied, first, to permanently reduce the Delayed Draw Term Commitments; second,
to the extent no Delayed Draw Term Commitments remain outstanding, to
permanently reduce the Revolving Commitments to a level not less than the then
outstanding Revolving Loans; third, to the extent no Commitments are outstanding
in excess of outstanding Revolving Loans, to repay outstanding Revolving Loans
and commensurately permanently reduce the Revolving Commitments; fourth, to the
extent no Revolving Loans are outstanding, to repay outstanding Delayed Draw
Term Loans and fifth, to the extent no Loans are outstanding, any remaining
amounts may be retained by the Borrower.
(iii)    On each of the Second Reduction Date and the Third Reduction Date, the
applicable Reduction Amount shall be applied, first, to permanently reduce the
Revolving Commitments to a level not less than the then outstanding Revolving
Loans; second, to the extent no Commitments are outstanding in excess of
outstanding Revolving Loans, to repay outstanding Revolving Loans and
commensurately permanently reduce the Revolving Commitments; third, to the
extent no Revolving Loans are outstanding, to repay outstanding Delayed Draw
Term Loans, and fourth, to the extent no Loans are outstanding, any remaining
amounts may be retained by the Borrower.
(iv)    To the extent the sum of (i) the Loans then outstanding under this
Agreement, plus (ii) any Deemed Utilizations made on or prior to such date,
exceeds the Total Outstanding Amount, then the Borrower shall prepay first, the
Revolving Loans in an aggregate amount sufficient to reduce such sum to an
amount that does not exceed the Total Outstanding Amount and, second, the
Delayed Draw Term Loans in an aggregate amount sufficient to reduce such sum to
an amount that does not exceed the Total Outstanding Amount, in each case,
accompanied by accrued interest to the extent required by Section 2.10 but shall
be without premium or penalty of any kind (other than any payments required
under Section 2.16); provided further that any such prepayment may be satisfied
in accordance with Section 2.01 or this Section 2.08.

SECTION 2.09.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (such fee, the “Commitment
Fee”) in Dollars, which shall accrue at a rate per annum equal to the Applicable
Margin under the caption “Commitment Fee Rate” on the average daily unused
amount of the sum of the unused Delayed Draw Term Commitment and unused
Revolving Commitment (disregarding for purposes of such calculation any Deemed
Utilization or “reductions” of Commitments in connection therewith) of such
Lender during the period from and including the Closing Date to but excluding
the date on which such Delayed Draw Term Commitment or Revolving Commitment, as
applicable, terminates. Accrued Commitment Fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Delayed Draw Term Commitments or Revolving Commitments, as
applicable, terminate, commencing on the first such date to occur after the
Closing Date. All Commitment Fees shall be computed on the basis of a year of
365 or 366 days, as the case may be, and shall be payable for the actual number
of days elapsed (including the first business day but excluding the last day).
(a)    The Borrower agrees to pay the fees set forth in the Fee Letter.
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution as appropriate to
the Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.10.    Interest.
(a)    The Loans comprising each Prime Borrowing shall bear interest at a rate
per annum equal to the Prime Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.
(c)    Accrued interest on each Loan shall be payable in the applicable currency
in arrears on each Interest Payment Date for such Loan; provided that (i) in the
event of any repayment or prepayment of any Loan (other than a prepayment of a
Prime Loan prior to the end of the Availability Period or the Delayed Draw
Availability Period, as applicable), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment,
(ii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion and (iii) all accrued interest
on a Loan shall be payable upon termination of the Commitments applicable to
such Loan and upon the Final Maturity Date.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Prime Rate or Eurodollar
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.11.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lender or Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Non-Prime Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as a Prime Borrowing; provided that if the circumstances giving
rise to such notice affect fewer than all Types of Borrowings, then the other
Types of Borrowings shall be permitted. If, prior to the commencement of any
Interest Period, the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a) above are unlikely to be temporary or (ii) the supervisor for the
administrator of the Eurodollar Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Rate may no longer be
used for determining interest rates for loans, then reasonably promptly after
such determination, the Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or facsimile. The Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then evolving or existing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable; provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 2.11, (x) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and (y) if any
Borrowing Request requests a Eurodollar Borrowing, at the Borrower’s discretion,
such Borrowing Notice may be revoked by the Borrower or the Borrowing thereunder
may be made as a Prime Borrowing; provided that if the circumstances giving rise
to such notice affect fewer than all Types of Borrowings, then the other Types
of Borrowings shall be permitted.

SECTION 2.12.    Increased Costs. In the event that by reason of any change
after the date of this Agreement in Applicable Law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration, application or interpretation thereof, or by reason of the
adoption or enactment after the date of this Agreement of any requirement or
directive (whether or not having the force of law) of any Governmental Authority
(each a “Change Event”); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, but only in the event that the applicable Change Event results in the
applicable Lender being in a materially different adverse position than exists
as of the Closing Date with respect to any of the items described in categories
(a) and (b) below and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued (collectively, a “Change in Law”):
(a)    any Lender shall, with respect to this Agreement, be subject to any tax,
levy, impost, charge, fee, duty, deduction or withholding of any kind whatsoever
(other than (i) any Indemnified Taxes or Other Taxes in respect of which
additional amounts are payable (or would be so payable but for an exception
under Section 2.13) pursuant to Section 2.13; or (ii) Excluded Taxes); or
(b)    any reserve, capital adequacy, special deposit, liquidity or similar
requirements should be imposed on either the commitments to lend or the foreign
claims of deposits of any Lender;
and if any of the above-mentioned measures shall result in a material increase
in the cost to such Lender of making or maintaining its Loans or Commitments or
a material reduction in the amount of principal or interest received or
receivable by such Lender in respect thereof, then upon prompt written
notification (which shall include the date of effectiveness of such change,
adoption or enactment) and demand being made by such Lender for such additional
cost or reduction, the Borrower shall pay to such Lender, within 30 days of such
demand being made by such Lender, such additional cost or reduction; provided,
however, that the Borrower shall not be responsible for any such cost or
reduction that may accrue to such Lender with respect to the period between the
occurrence of the event which gave rise to such cost or reduction and the date
on which notification is given by such Lender to the Borrower; and provided,
further, that the Borrower shall not be obligated to pay such Lender any such
additional cost or reduction unless such Lender certifies to the Borrower that
at such time such Lender shall be generally assessing such amounts on a
non-discriminatory basis against borrowers under agreements having provisions
similar to this Section; and provided, further, that any such additional cost or
reduction allocated to any Loan or Commitment shall not exceed the Borrower’s
pro rata share of all costs attributable to all loans or advances or commitments
to all borrowers by such Lender that collectively result in the consequences for
which such Lender is to be compensated by the Borrower. Within 30 days of
receipt of such notification, the Borrower will pay such additional costs as may
be applicable to the period subsequent to notification or prepay in full all
Loans to it outstanding under this Agreement so affected by such additional
costs, together with interest and fees accrued thereon to the date of prepayment
in full. Such Lender shall use reasonable efforts (consistent with its internal
policy applied on a non-discriminatory basis and legal and regulatory
restrictions) to designate a different applicable lending office for the Loans
made by it and its Commitments or to take other appropriate actions if such
designation or actions, as the case may be, will avoid the need for, or reduce
the amount of, any increased costs to the Borrower incurred under this Section,
and will not, in the opinion of such Lender, be otherwise disadvantageous to
such Lender.

SECTION 2.13.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by law; provided that if the applicable
Withholding Agent shall be required to deduct or withhold any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives from the Borrower an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) the applicable Withholding
Agent shall make such deductions or withholdings and (iii) the applicable
Withholding Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law. For the avoidance of
doubt, a Tax imposed by reason of or pursuant to FATCA is a Tax required by law
to be deducted or withheld.
(b)    In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be (other than
any penalties, interest and expenses resulting from any bad faith, gross
negligence or willful misconduct of the Administrative Agent or such Lender),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower and the Administrative Agent, at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, (i)
each Lender (or Assignee or Participant) that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of IRS Form W-9
certifying that such Lender (or Assignee or Participant) is exempt from U.S.
federal backup withholding tax, (ii) each Lender (or Assignee or Participant)
that is not a “United States person” as defined in Section 7701(a)(30) of the
Code (a “Non-U.S. Lender”) shall deliver to the Borrower and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of IRS Form W-8BEN or
W-8BEN-E, Form W-8ECI or Form W- 8IMY (together with any applicable underlying
IRS forms), and, in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, a certificate
substantially in the form of Exhibit C-1, C-2, C-3 or C-4, as applicable, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement, and
(iii) if a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable documentation or reporting requirements of FATCA
(including those required pursuant to Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment (and, solely for purposes of this Section 2.13(e)(iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement).
Such forms and documentation shall be delivered by each Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Lender shall deliver such forms and
documentation promptly upon the expiration, obsolescence or invalidity of any
form or documentation previously delivered by such Lender. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form and documentation pursuant to this Section that
such Lender is not legally able to deliver.
(f)    Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower and the Administrative Agent
to determine the withholding or deduction required to be made.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    The Administrative Agent and each Lender shall use reasonable efforts
(consistent with its internal policy applied on a non-discriminatory basis and
legal and regulatory restrictions) to designate a different applicable lending
office for the Loans made by it and its Commitments or to take other appropriate
actions if such designation or actions, as the case may be, will avoid the need
for, or reduce the amount of, any payments the Borrower is required to make
under this Section 2.13, and will not, in the opinion of the Administrative
Agent or such Lender, be otherwise disadvantageous to the Administrative Agent
or such Lender.
(h)    Each Lender shall severally indemnify the Administrative Agent within 10
days after written demand therefor, (i) for the full amount of any Taxes
attributable to such Lender that are payable or paid by the Administrative Agent
and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(e) relating to the maintenance of a Participant
Register, in each case, including reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (h).
(i)    With respect to payments made by the Borrower to the Administrative Agent
for the benefit, or on account of any Lender (or Participant), (i) each
Administrative Agent that is a “United States person” as defined in Section
7701(a)(30) of the Code will provide an IRS Form W-9, and (ii) each
Administrative Agent that is not a “United States person” as defined in Section
7701(a)(30) of the Code will provide an IRS Form W-8IMY (a) certifying its
status as a qualified intermediary, (b) assuming primary withholding
responsibility for purposes of chapters 3 and 4 of the Code, and (c) either (1)
assuming primary IRS Form 1099 reporting and backup withholding responsibility
or (2) assuming reporting responsibility as a participating FFI or registered
deemed-compliant FFI with respect to accounts that it maintains and that are
held by specified U.S. persons as permitted under Treasury Regulations Section
1.6049-4(c)(4)(i) or (c)(4)(ii) in lieu of IRS Form 1099 reporting. No
Administrative Agent shall be permitted to make the election described in
Section 1471(b)(3) of the Code.
(j)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.13 with respect to Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.13(j) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, other than any penalties,
interest or other charges resulting from any bad faith, negligence or willful
misconduct of such indemnified party) in the event that such indemnified party
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

SECTION 2.14.    Payments Generally.
(a)    Unless otherwise specified herein, the Borrower shall make each payment
required to be made by it hereunder (including under Section 2.12, 2.13, 2.16,
or otherwise) prior to 1:00 p.m., Local Time, on the date when due and in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, or at such other office as directed by the Administrative Agent,
except that payments pursuant to Sections 2.12, 2.13, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute in like funds any such payments received by for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in the currency
in which the applicable payment obligation is due. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
(b)    If any Lender shall, by exercising any right of counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans hereunder resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans under a Facility and accrued
interest thereon than the proportion received by any other Lender within such
Facility, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders within such
Facility to the extent necessary so that the benefit of all such payments made
under such Facility shall be shared by the Lenders within such Facility ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment from the Borrower is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.    In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.14(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.15.    Replacement of Lenders. If any Lender requests compensation, or
is entitled to payments, under Section 2.12 or Section 2.13 or is affected in
the manner described in Section 2.17 and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
2.12 or Section 2.13(g), or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort (in the case of a claim for
compensation under, or payments pursuant to, Section 2.12 or Section 2.13 or in
the case of illegality under Section 2.17) or at the expense and effort of any
such Defaulting Lender, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation
under, or payments pursuant to, Section 2.12 or Section 2.13 or from illegality
under Section 2.17, such assignment will result in a reduction in such
compensation or payments or eliminate the illegality, as the case may be. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Non-Prime Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.08(b) and is revoked in accordance herewith), or (d) the assignment of any
Non-Prime Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.15, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Non- Prime Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount reasonably determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Eurodollar Rate for such Interest Period, over (ii)
the amount of interest (as reasonably determined by such Lender) that such
Lender would earn on such principal amount for such period if such Lender were
to invest such principal amount for such period at the interest rate that would
be bid by such Lender (or an affiliate of such Lender) for deposits in the
relevant currency from other banks in the eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt thereof.

SECTION 2.17.    Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in Applicable Law or regulation or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Non-Prime Loans as contemplated by this Agreement, (a) the
Commitment of such Lender hereunder to make Non-Prime Loans, continue Non-Prime
Loans as such and convert Prime Loans into Non-Prime Loans shall forthwith be
canceled and (b) such Lender’s Loans then outstanding as Non-Prime Loans, if
any, shall be converted automatically to Prime Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion or repayment of a
Non-Prime Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.16. If circumstances
subsequently change so that any affected Lender shall determine that it is no
longer so affected, such Lender will promptly notify the Borrower and the
Administrative Agent, and upon receipt of such notice, the obligations of such
Lender to make or continue Non-Prime Loans or to convert Prime Loans into
Non-Prime Loans shall be reinstated.

ARTICLE III    

REPRESENTATIONS OF BORROWER
The Borrower represents for and as to itself as follows:
(a)    The Borrower has been duly organized and is validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, and the Borrower has all requisite power and authority to conduct
its business, to own its properties and to execute, deliver and perform its
obligations under this Agreement.
(b)    The execution, delivery and performance by the Borrower of this Agreement
(i) has been duly authorized by all necessary corporate action and (ii) does not
and will not violate any provision of any law or regulation, or contractual or
corporate restrictions, in each case, binding on the Borrower and material to
the Borrower and its Subsidiaries, taken as a whole (except to the extent such
violation would not reasonably be expected to have a Material Adverse Effect).
(c)    This Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, subject however to (i) the
exercise of judicial discretion in accordance with general principles of equity
and (ii) bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights heretofore or hereafter enacted.
(d)    The proceeds of the Loans made to the Borrower shall not be used for a
purpose which violates Regulation U.
(e)    As of the date hereof, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending against the Borrower
or, to the knowledge of the Borrower, threatened by or against, the Borrower or
any Subsidiary or against any of their respective properties or revenues (i)
with respect to this Agreement or any of the transactions contemplated hereby or
(ii) that could reasonably be expected to have a Material Adverse Effect.
(f)    (i) The consolidated balance sheet of the Borrower and its statements of
income, stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2017, reported on by KPMG LLP, independent public accountants, as
filed with the Securities and Exchange Commission, present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP; and (ii) since December 31, 2017, to the
date hereof, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect with respect to the
Borrower and its Subsidiaries, taken as a whole.
(g)    The Borrower maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, their respective directors, officers, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects, and no action, suit or proceeding by or before any Governmental
Authority involving the Borrower or any of its Subsidiaries with respect to
Anti-Corruption Laws or Sanctions is pending or, to the best knowledge of the
Borrower, threatened. None of the Borrower or any Subsidiary nor, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees or any of their respective agents that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No part of the proceeds of the Loans or the
Transactions will be used by the Borrower in violation of Anti-Corruption Laws
or applicable Sanctions.
(h)    The Borrower maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with the Anti-Money Laundering Laws.
The operations of the Borrower and its Subsidiaries are in compliance in all
material respects with the Bank Secrecy Act and implementing regulations and the
applicable anti-money laundering statutes of jurisdictions where the Borrower
and its Subsidiaries conduct business, and the rules and regulations thereunder
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any Governmental Authority involving the Borrower or any
of its Subsidiaries with respect to the Anti-Money Laundering Laws is pending
or, to the best knowledge of the Borrower, threatened.
(i)    Except, in each case, as would not reasonably be expected to have a
Material Adverse Effect, (i) the Plan is in compliance with the applicable
provisions of ERISA, the Code and other applicable federal or state laws, (ii)
there are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to the Plan, and (iii) no ERISA Event has occurred.
(j)    Except as which would not otherwise have a Material Adverse Effect, to
the knowledge of the Borrower, the Borrower is in compliance with all
Environmental Laws, which compliance includes obtaining, maintaining and
complying with all permits, licenses and other authorizations required by such
Environmental Laws. This paragraph (j) shall constitute the sole and exclusive
representation and warranty regarding environmental matters, including those
under or related to Environmental Laws.
(k)    The Borrower is not required to be registered as an “investment company”
as defined in the Investment Company Act of 1940, as amended.
(l)    The Borrower is not an EEA Financial Institution.

ARTICLE IV    

CONDITIONS

SECTION 4.01.    Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02)
(such date, the “Closing Date”):
(a)    The Administrative Agent (or its counsel) shall have received from each
Lender, either (i) a counterpart of this Agreement signed on behalf of such
party or parties or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party or parties have signed a counterpart of this
Agreement.
(b)    The Administrative Agent shall have received the favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of (i) in-house counsel for the Borrower and (ii) Weil, Gotshal &
Manges LLP, counsel to the Borrower. The Borrower hereby requests such counsel
to deliver such opinions.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, if applicable, good standing of the
Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received satisfactory evidence that
the Bilateral Credit Facilities have been terminated.
(e)    The Borrower shall have executed and delivered a satisfactory
authorization letter dated as of the date hereof.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02).

SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)    the representations of the Borrower set forth in this Agreement (except
for the representations set forth in clauses (e) and (f) of Article III) shall
be true and correct in all material respects on and as of the date of such
Borrowing; and
(b)    at the time of and immediately after giving effect to such Borrowing no
Default or Event of Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

ARTICLE V    

AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall:

SECTION 5.01.    Financial Statements and Notices. Furnish to the Administrative
Agent and each Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG LLP
or other independent certified public accountants of nationally recognized
standing;
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter;
All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP. Timely filing of such
statements with the Securities and Exchange Commission shall constitute
compliance with this Article V; provided that the Borrower agrees to provide
hard copies of such statements to any Lender upon the reasonable request of such
Lender made to 901 Main Avenue, Norwalk, CT 006851, Attention of General Counsel
(Telecopy No. 203-357-3490).

ARTICLE VI    

NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder:

SECTION 6.01.    Fundamental Changes. The Borrower shall not consolidate with or
merge into any other person or convey, transfer or lease its properties and
assets substantially as an entirety to any person or persons, unless:
(a)    the person formed by such consolidation or into which the Borrower is
merged or the person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Borrower substantially as an entirety shall be
a corporation, partnership, trust or other entity, and shall expressly assume,
by an amendment or joinder supplemental hereto, executed and delivered to the
Administrative Agent, in form satisfactory to the Administrative Agent, the due
and punctual payment of the principal of and any interest or other expenses on
all the Loans and the performance or observance of every covenant of this
Agreement or the Fee Letter on the part of the Borrower to be performed or
observed;
(b)    immediately after giving effect to such transaction, no Event of Default,
and no event which, after notice or lapse of time or both, would become an Event
of Default, shall have occurred and be continuing; and
(c)    the Borrower (or such person so assuming the obligations of the Borrower)
have delivered to the Administrative Agent and the Lenders such customary
certificates, opinions or supplemental agreements, including as to authority and
enforceability of any joinder, supplement or amendment documentation reasonably
requested by the Administrative Agent, each in form and substance reasonably
satisfactory to the Administrative Agent.

ARTICLE VII    

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay when due any principal of any Loan made to
it;
(b)    the Borrower shall fail to pay (i) any interest on any Loan or (ii) any
fee payable under Section 2.09, and such failure shall not be cured within
fifteen days after receipt by the Borrower of notice of such failure from the
Administrative Agent;
(c)    if (x) a default shall occur in respect of any other Indebtedness of the
Borrower in an aggregate principal amount of $100,000,000 or more and such
default causes acceleration thereof or (y) any event or condition occurs that
results in the Syndicated Credit Facility becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the lenders thereunder or any agent on their behalf to
cause the Syndicated Credit Facility to become due prior to its scheduled
maturity;
(d)    bankruptcy, reorganization, insolvency, receivership, or similar
proceedings are instituted by or against the Borrower, and, if instituted
against the Borrower, are not vacated within 60 days;
(e)    the Borrower makes a general assignment for the benefit of creditors;
(f)    the Borrower is unable to pay its debts generally as they become due and
admits expressly such inability in writing;
(g)    any representation or warranty made in writing or deemed made by or on
behalf of the Borrower in or in connection with this Agreement, or in any
report, certificate, financial statement or other document furnished in
connection with this Agreement, shall prove to have been incorrect in any
material respect when made or deemed made; or
(h)    the Borrower shall fail to observe or perform Section 6.01;
(i)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b) and (h) of this Article), and such failure shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent or
the Required Lenders to the Borrower,
then, and in every such event (other than an event with respect to the Borrower
described in clause (d) or (e) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (d) or (e) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans of the Borrower then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII    

THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or all the
Lenders, as the case may be, or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the written consent of the Borrower (so long
as no Event of Default exists), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders with any requisite consent of the
Borrower and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York
that has a combined capital and surplus of at least $500,000,000, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent. Notwithstanding anything to the contrary
herein, no Disqualified Institution (nor any Affiliate thereof) may be appointed
as a successor Administrative Agent
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
Anything herein to the contrary notwithstanding, the Lead Arrangers, the
Co-Administrative Agents and the Syndication Agents shall not, in such
capacities, have any powers, duties or responsibilities under this Agreement.

ARTICLE IX    

MISCELLANEOUS

SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing (including by electronic
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email with PDF
attachment (unless any party has previously notified the other parties hereto
that it does not wish to receive notices by email), as follows:
(a)    if to the Borrower, to it at 901 Main Avenue, Norwalk, CT 006851,
Attention of Vice President and Treasurer (Telecopy No. 203-585-1191);
(b)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 500 Stanton Christiana Road, NCC 5, 1st Floor, Newark, DE 19713,
Attention of Jane Dreisbach (Telecopy No. 302-634-8459), email:
jane.dreisbach@jpmorgan.com, with a copy to: JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, NY 10179, Attention of Gene R. Riego de Dios (Telecopy
No. 212-270-5100), email: gene.r.riegodedios@jpmorgan.com; and
(c)    if to any other Lender, to it at its address (or telecopy number or
email) set forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02.    Waivers; Amendments. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that (A) no such agreement shall (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) amend, modify or waive Sections 2.01 or 2.08 (or any
definitions used therein) without the consent of each Original Lender; provided,
at the time of such amendment, modification or waiver, such Original Lender is a
Lender, (v) change any of the provisions of this Section, Section 2.14(b), the
definition of “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, or (vi) change the definition of “Required
Delayed Draw Lenders” or “Required Revolving Lenders”, without the written
consent of each Lender holding a Delayed Draw Term Loan and/or Delayed Draw Term
Commitment (in the case of the definition of “Required Delayed Draw Lenders”) or
each Lender holding a Revolving Loan and/or Revolving Commitments (in the case
of the definition of “Required Revolving Lender”), (B) solely with the consent
of the Required Revolving Lenders (but without the necessity of obtaining the
consent of the Required Lenders or any other Lender), waive, amend or modify any
condition precedent to a Revolving Loan and (C) solely with the consent of the
Required Delayed Draw Lenders (but without the necessity of obtaining the
consent of the Required Lenders or any other Lender), waive, amend or modify any
condition precedent to a Delayed Draw Term Loan; provided, further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. If the Administrative Agent and the Borrower acting
together identify any ambiguity, omission, mistake, typographical error or other
defect in any provision of this Agreement, then the Administrative Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
such amendment shall become effective without any further action or consent of
any other party to this Agreement if the same is not objected to in writing by
the Required Lenders within five Business Days of receipt of notice thereof.

SECTION 9.03.    Expenses; Indemnity. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Lead Arrangers, the
Administrative Agent and their respective Affiliates, including the reasonable
fees, charges and disbursements of a single counsel for the Lead Arrangers and
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and any amendments, modifications or waivers of the provisions hereof
and (ii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent or the Lenders, in connection with the
enforcement or protection of its rights in connection with this Agreement.
(a)    The Borrower shall indemnify the Lead Arrangers, the Co-Administrative
Agents, the Syndication Agents, the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or the performance by
the parties hereto of their respective obligations hereunder, (ii) any Loan or
the use of the proceeds therefrom or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. It is understood and agreed that, to the extent not precluded by a
conflict of interest, each Indemnitee shall endeavor to work cooperatively with
the Borrower with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment. To the
extent reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by the Borrower may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approvals of the Borrower (not to be unreasonably withheld or
delayed) and the relevant Indemnitee (not to be unreasonably withheld or
delayed). This Section 9.03(b) shall not apply with respect to Taxes other than
Taxes that represent loses or damages arising from any non-Tax claim.

SECTION 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, the Lead
Arrangers, the Co-Administrative Agents, the Syndication Agents and, to the
extent expressly contemplated hereby, the Related Parties of each of the Lead
Arrangers, the Co-Administrative Agents, the Syndication Agents, the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Any Lender other than any Conduit Lender may assign to one or more
assignees (other than a Disqualified Institution, natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that (i) each of the Administrative Agent
and, except in the case of an assignment to a Lender or an Affiliate of a
Lender, the Borrower must give its prior written consent to such assignment
(such consents not to be unreasonably withheld); provided, however, that Goldman
Sachs Bank USA or Goldman Sachs Lending Partners LLC, each as a Lender
hereunder, may assign its rights and obligations hereunder to Goldman Sachs
Lending Partners LLC or Goldman Sachs Bank USA, respectively, without the
consent of the Administrative Agent, (ii) except in the case of an assignment to
a Lender or an Affiliate of a Lender or an assignment of an entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents, (iii) each partial
assignment of a Lender’s rights and obligations under a Facility shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under such Facility, (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 payable by the assignor
or the assignee, (v) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and (vi) the assignee,
if applicable, shall, prior to the first date on which interest or fees are
payable hereunder for its account, deliver to the Borrower and the
Administrative Agent the documentation described in Section 2.13(e); provided,
further that any consent of the Borrower otherwise required under this paragraph
shall not be required if an Event of Default has occurred and is continuing.
Upon acceptance and recording pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.16, and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section. Notwithstanding
the foregoing, any Conduit Lender may assign at any time to its designating
Lender hereunder without the consent of the Borrower or the Administrative Agent
any or all of the Loans it may have funded hereunder and pursuant to its
designation agreement and without regard to the limitations set forth in the
first sentence of this Section 9.04(b).
(c)    (c)    The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register.    No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(e)    Any Lender other than any Conduit Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (other than a Disqualified Institution, natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02 that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.16 to the same extent and subject to the
same conditions as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section at the time of the
participation. Each Lender that sells a participation, acting solely for tax
purposes as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that,
except as set forth in the penultimate sentence of this Section 9.04(e), no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or its other
obligations hereunder) to any Person except to the extent that such disclosure
is necessary to establish that such Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender, each Loan Party and the Administrative Agent shall treat such
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary. In consideration of this Section
9.04(e), the Participant Register shall be available for inspection by the
Borrower upon reasonable request and prior notice, provided that the Borrower in
good faith determines it is necessary or appropriate to access the Participant
Register in order to establish that the Loans and other obligations are in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
The Borrower shall keep any information obtained from the Participant Register
confidential, except to the extent that a taxing authority requires disclosure
for the sole purpose of establishing that the Loans and other obligations are in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of Section
2.13 unless the Borrower is notified of the Participation sold to such
Participant and such Participant complies with Section 2.13 as though it were a
Lender.
(g)    Any Lender other than any Conduit Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall (i) release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto and (ii) be made
to a Disqualified Institution, natural person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person.
(h)    The Borrower, each Lender and the Administrative Agent hereby confirms
that it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
(i)    The Loans (including the notes evidencing such Loans) are registered
obligations, and the right, title, and interest of the Lenders and their
assignees in and to such Loans shall be transferable only upon notation of such
transfer in the Register. A note shall only evidence the Lender’s or an
assignee’s right, title and interest in and to the related Loan, and in no event
is any such note to be considered a bearer instrument or obligation not in
“registered form” within the meaning of Section 163(f) of the Code. This Section
9.04 shall be construed so that the Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (or any successor provisions of the Code
or such regulations). For purposes of Treasury Regulation Section 5f.103-1(c)
only, the Administrative Agent shall act as the Borrower’s agent for purposes of
maintaining such notations of transfer in the Register and each applicable
Lender shall act as the Borrower’s agent for purposes of maintaining notations
in the Participant Register. Nothing in this Section 9.04 is intended to alter
the U.S. federal income tax withholding and reporting obligations that would
exist between any Administrative Agent and any Lender or between any Lender and
any Participant in the absence of this Section 9.04 pursuant to Section 2.13(i)
or as otherwise required by Law.

SECTION 9.05.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Lead Arrangers
and the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or email with PDF attachment
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.06.    Governing Law; Jurisdiction.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

SECTION 9.07.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.08.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or any credit insurance provider, (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations hereunder,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything to the contrary herein, each
of the Administrative Agent and the Lenders agree that it will not disclose any
Information to a Disqualified Institution.

SECTION 9.09.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

SECTION 9.10.    Judgment Currency.
(a)    If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency in the city in which it normally conducts its foreign exchange
operation for the first currency on the Business Day preceding the day on which
final judgment is given
(b)    The obligation of the Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Borrower such excess.

SECTION 9.11.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act. The
Borrower shall promptly provide such information upon request by any Lender.

SECTION 9.12.    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, their stockholders and/or their affiliates. The Borrower agrees that
nothing in this Agreement and any related documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other. The Borrower acknowledges and
agrees that (i) the transactions contemplated by this Agreement and any related
documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
this Agreement and any related documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other Person. The Borrower acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.

SECTION 9.13.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER
GENERAL ELECTRIC COMPANY


    
By: Jennifer VanBelle
Title: Vice President and Treasurer





JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender


    _________________________________
By: Gene R. Riego de Dios
Title: Executive Director

Citibank N.A, as a Lender


    _________________________________
By: Brian Reed
Title: Vice President

BANK OF AMERICA N.A, as a Lender


    _________________________________
By: Mukesh Singh
Title: Director

BNP Paribas, as a Lender


    _________________________________
By: Raquel Latuff
Title: Managing Director



    _________________________________
By: Andrew W. Strait
Title: Managing Director

GOLDMAN SACHS BANK USA, as a Lender


    _________________________________
By: Charles D. Johnston
Title: Authorized Signatory

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender


    _________________________________
By: Charles D. Johnston
Title: Authorized Signatory

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender


    _________________________________
By: Michael King
Title: Vice President

Schedule 2.01
Commitments
Lender
Delayed Draw Commitment
Revolving Commitment


Total Commitments
JPMorgan Chase Bank, N.A.
$875,000,000
$2,625,000,000
$3,500,000,000
Citibank, N.A.
$875,000,000
$2,625,000,000
$3,500,000,000
Bank of America, N.A.
$875,000,000
$2,625,000,000
$3,500,000,000
Goldman Sachs Bank USA
-
$2,350,000,000
$2,350,000,000
Goldman Sachs Lending Partners LLC
$875,000,000
$275,000,000
$1,150,000,000
Morgan Stanley Senior Funding, Inc.
$875,000,000
$2,625,000,000
$3,500,000,000
BNP Paribas
$575,000,000
$1,725,000,000
$2,300,000,000
 
 
 
 
 
 
 
 
Total
$4,950,000,000
$14,850,000,000
$19,800,000,000






EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit Agreement dated as of June 22, 2018 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among General Electric Company and the Lenders named
therein. Terms defined in the Credit Agreement are used herein with the same
meanings. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.
The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the interests set forth below in the Commitment of the
Assignor on the Assignment Date and Loans owing to the Assignor which are
outstanding on the Assignment Date, but excluding accrued interest and fees to
and excluding the Assignment Date. The Assignee hereby acknowledges receipt of a
copy of the Credit Agreement. From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.
This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if applicable, any documentation required to be delivered by
the Assignee pursuant to Section 2.13(e) or (f) of the Credit Agreement, duly
completed and executed by the Assignee, and (ii) if the Assignee is not already
a Lender under the Credit Agreement, an Administrative Questionnaire in the form
supplied by the Administrative Agent, duly completed by the Assignee. The
[Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 9.04(b) of the Credit Agreement.
THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective date of Assignment
(“Assignment Date”):
Facility Assigned
Principal Amount Assigned:
Loan assigned (indicate the applicable Eurodollar Loan Spread and the applicable
Prime Loan Spread)
Percentage Assigned (set forth, to at least 8 decimals, as a percentage of the
aggregate Commitments/Loans of all Lenders thereunder)
[Delayed Draw Term Commitment] / [Revolving Commitment] Assigned
$
 
 
[Delayed Draw Term Loan] / [Revolving Loan] Assigned
 
 
 



The terms set forth above are hereby agreed to:
[Name of Assignor], as Assignor
By:
Name:
Title:

[Name of Assignor], as Assignee
By:
Name:
Title:



The undersigned hereby consent to the within assignment:
[GENERAL ELECTRIC COMPANY
By:
Name:
Title:]

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:
Name:
Title:






ANNEX 1
Reference is made to the Credit Agreement dated as of June 22, 2018 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among General Electric Company and the Lenders named
therein. Terms defined in the Credit Agreement are used herein with the same
meanings.
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Article V thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) if it is a non-U.S. Lender, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(vi) it is not a Disqualified Institution and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
2.    Payments. From and after the Assignment Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.



EXHIBIT B-1
FORM OF INCREASED FACILITY ACTIVATION NOTICE
To:
JPMorgan Chase Bank, N.A.,
as Administrative Agent under the Credit Agreement referred to below

Reference is hereby made to the Credit Agreement dated as of June 22, 2018 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among General Electric Company and the
Lenders named therein.
This notice is an Increased Facility Activation Notice referred to in Section
2.01(b)(i) of the Credit Agreement, and the Borrower and each of the Lenders
party hereto hereby notify you that:
1.    Each Lender party hereto agrees to make, obtain or increase the amount of
its Commitment as set forth opposite such Lender’s name on the signature pages
hereof under the caption “Increased Facility Amount”.
2.    The Increased Facility Closing Date is     .
GENERAL ELECTRIC COMPANY
By:
Name:
Title:

[INSERT NAME OF LENDER]
By:
Name:
Title:

Increased Facility Amount
$     
CONSENTED TO:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:
Name:
Title:






EXHIBIT B-2
FORM OF NEW LENDER SUPPLEMENT
SUPPLEMENT, dated as of [ ], to the Credit Agreement dated as of June 22, 2018
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”; terms defined therein being used herein as
therein defined unless otherwise defined), among General Electric Company and
the Lenders named therein.
W I T N E S S E T H :
WHEREAS, the Credit Agreement provides in Section 2.01(b)(ii) thereof that any
bank, financial institution or other entity may become a party to the Credit
Agreement as a Lender with the consent of the Borrower and the Administrative
Agent by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender;
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $    .
2.    The undersigned (a) represents and warrants that it is legally authorized
to enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in clause (f) of Article III thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including its
obligations pursuant to Section 2.13(e) and (f) of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
[INSERT NAME OF LENDER]
By:
Name:
Title:

Accepted this ______day of
__________. ______
GENERAL ELECTRIC COMPANY
By:
Name:
Title:

Accepted this ______day of
__________. ______
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
Name:
Title:





 



EXHIBIT C-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among General Electric Company and each lender from time to time
party thereto.
Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Agent, and (2) the undersigned shall have at all times furnished the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:

Date: _________, 20[ ]
 



EXHIBIT C-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among General Electric Company and each lender from time to time
party thereto.
Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
Name:
Title:

Date: _________, 20[ ]







EXHIBIT C-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among General Electric Company and each lender from time to time
party thereto.
Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:

Date: _________, 20[ ]
 



EXHIBIT C-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among General Electric Company and each lender from time to time
party thereto.
Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:

Date: _________, 20[ ]


    
WEIL:\96583134\14\47890.0321